Citation Nr: 9926015	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-11 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
varicose veins of both lower extremities with a history of 
phlebitis, during the period prior to January 12, 1998.

2.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the left lower extremity with a history of 
phlebitis, during the period from January 12, 1998.

3.  Entitlement to a rating in excess of 10 percent for 
varicose veins of the right lower extremity with a history of 
phlebitis, during the period from January 12, 1998.

4.  Entitlement to a compensable rating for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to November 
1952, February 1953 to February 1956, and from April 1956 to 
June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which , in 
pertinent part, granted service connection at a 
noncompensable rate for right ear hearing loss, from March 
18, 1997; denied service connection for left ear hearing 
loss; denied a compensable rating for the service-connected 
left knee disability; and granted an increased rating of 30 
percent for the service-connected bilateral varicose veins 
with a history of phlebitis, effective from March 18, 1997.  
During the pendency of the appeal, based on a change in the 
regulations, the varicose veins of the lower extremities with 
a history of phlebitis were assigned separate evaluations of 
20 percent for the left lower extremity and 10 percent for 
the right lower extremity, effective from January 12, 1998.  

The Board also notes that at a personal hearing before a 
hearing officer at the M&ROC in August 1998, the veteran 
withdrew from his appeal the issues of entitlement to service 
connection for a left ear hearing loss disability and 
entitlement to a compensable rating for the left knee 
disability.  Accordingly, those issues are not currently on 
appeal.  

REMAND

At the personal hearing in August 1998, the veteran testified 
that he thought his hearing acuity had decreased since the 
last audiologic examination in April 1997.  The veteran was 
not provided a subsequent audiologic examination.  

The Board also notes that during the pendency of this appeal, 
the regulations regarding rating ear diseases, including 
hearing loss, were amended effective June 1999.  Although the 
information and use of Tables VI and VIa in 38 C.F.R. § 4.85 
were not changed, except for terminology for clarification, 
two new provisions for evaluating veterans with certain 
patterns of hearing impairment were added under 38 C.F.R. 
§ 4.86.  64 Fed. Reg. 25202-25210 (1999) (to be codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The Board also finds that additional development is necessary 
with regard to the varicose vein claims.  The veteran 
testified at the hearing in August 1998 that his varicose 
veins had increased in severity since the most recent VA 
examination of the varicose veins in April 1997.  The veteran 
testified that his left ankle became swollen with walking and 
that this occurred prior to the recent fracture of his left 
ankle.  The swelling subsided when he sat down and raised the 
ankle  He testified that he wore support stockings on both 
legs, even though the doctors had only prescribed the 
stocking for the left leg.  The veteran stated that wearing a 
stocking on the right leg felt better.  Photographs were 
taken of the left lower extremity but not of the right lower 
extremity.  As the veteran has testified that the varicose 
veins of both legs have worsened since the April 1997 
examination, a reexamination is necessary.  

In addition, the April 1997 examination of the varicose veins 
appears to be incomplete for rating purposes.  The examiner 
did not note whether the veteran had persistent edema, 
subcutaneous induration, stasis pigmentation, ulceration, 
eczema, sacculation and involvement of the deep circulation.

Moreover, as noted by the Hearing Officer in his decision 
dated in August 1998, during the pendency of this appeal, the 
regulation regarding evaluating varicose veins was amended, 
effective in January 1998.  Accordingly, pursuant to Karnas, 
the M&ROC must consider both the rating criteria in the 
former and the amended regulations.

The Board also finds that VA outpatient treatment records 
pertinent to the claims currently on appeal may not have been 
associated with the veteran's claims file.  The most recent 
VA treatment records currently associated with the veteran's 
claims file are dated in November 1993.  Any additional VA 
records should be associated with the claims file and 
considered in readjudicating the veteran's claims.

In light of these circumstances, the case is REMANDED to the 
M&ROC for the following actions:

1.  The M&ROC should request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, who 
may possess additional records pertinent 
to his pending claims.  With any 
necessary authorization from the veteran, 
the M&ROC should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously.

2.  Then, the veteran should be afforded 
a VA audiologic examination by an 
examiner with the appropriate expertise 
to determine the current severity of the 
right ear hearing loss disability.  All 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.

3.  The veteran should also be afforded a 
VA examination by a physician with the 
appropriate expertise to determine the 
current nature and extent of the varicose 
veins and any phlebitis in the lower 
extremities.  The veteran's claims file 
must be made available to the physician 
for review.  All indicated tests and 
studies should be conducted and all 
findings should be reported in detail.  
The physician should be requested to 
specifically note whether the veteran has 
persistent edema, subcutaneous 
induration, stasis pigmentation, 
ulceration, eczema, sacculation and 
involvement of the deep circulation.  The 
physician should note any functional 
impairment due to the varicose veins such 
as impairment in the ability to walk and 
stand on his feet.  To the extent 
possible, the examiner should distinguish 
the manifestations of the service-
connected disabilities from those of any 
other disorder present.  The examiner 
should provide an opinion concerning the 
impact of the service-connected 
disabilities on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

4.  Thereafter, the M&ROC should review 
the claims file and ensure that all 
development actions have been conducted 
and completed in full.  Then, the M&ROC 
should undertake any other indicated 
development.  The M&ROC should then 
readjudicate the issues on appeal, with 
consideration of both the former and 
amended criteria with respect to rating 
hearing loss and varicose veins, and 
apply the version most favorable to the 
veteran.  See Karnas.

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the M&ROC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

